


110 HRES 1485 IH: Supporting the work of firefighters to

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1485
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mrs. Emerson (for
			 herself, Mr. Hoyer,
			 Mr. Andrews, and
			 Mr. King of New York) submitted the
			 following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the work of firefighters to
		  educate and protect the Nation’s communities, and the goals and ideals of Fire
		  Prevention Week.
	
	
		Whereas firefighters have maintained their dedication to
			 the health and safety of the American public since the first American fire
			 departments were organized in the colonial era;
		Whereas more than 1,140,000 firefighters protect the
			 United States through their heroic service;
		Whereas approximately 1,600,000 fires are reported
			 annually in the United States;
		Whereas 102 firefighters lost their lives in the line of
			 duty in 2007;
		Whereas fire departments responded to nearly 400,000 home
			 fires in 2006;
		Whereas, in 2006, there were an estimated 396,000 reported
			 home structure fires resulting in 2,580 civilian deaths and 12,500 civilian
			 injuries and $6.8 billion in direct damage in the United States;
		Whereas home fires caused 80 percent of civilian deaths
			 and 76 percent of injuries;
		Whereas heating equipment and smoking are the leading
			 causes of civilian home fire deaths;
		Whereas children under 5 and older adults face the highest
			 risk of home fire death, but young adults face a higher risk of home fire
			 injury;
		Whereas electrical distribution and lighting equipment
			 were involved in an estimated 20,900 reported home fires in 2005, resulting in
			 500 civilian deaths and 1,100 injuries, with an estimated $862 million in
			 direct property damage per year;
		Whereas working smoke alarms cut the risk of dying in
			 reported home structure fires in half;
		Whereas 65 percent of reported home fire deaths in
			 2000–2004 resulted from fires in homes with no smoke alarms or no working smoke
			 alarms;
		Whereas Fire Prevention Week is the longest running public
			 health and safety observance on record;
		Whereas President Warren G. Harding declared the first
			 Fire Prevention Week in 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 5–11, 2008 as Fire Prevention Week; and
		Whereas educating Americans on methods to prevent home
			 fires continues to be a priority for all firefighters: Now, therefore, be
			 it
		
	
		That the House of Representatives—
			(1)supports the work
			 of firefighters to educate and protect the Nation’s communities; and
			(2)supports the goals
			 and ideals of Fire Prevention Week, as designated by the National Fire
			 Protection Association.
			
